EXHIBIT 10.100

 

PROMISSORY NOTE

February 10, 2020

 

$50,000.00

 

FOR VALUE RECEIVED, the undersigned borrower (the “Borrower”), promises to pay
to Sau Lau, a British Columbia Canada resident (the “Lender”) the principal sum
of Fifty Thousand Dollars and No Cents ($50,000.00) in principal with a simple
interest rate of eight percent (8%).

 

Principal and Interest.  For value received, the Borrower hereby promises to pay
to the order of the Lender in lawful money of the United States of America and
in immediately available funds the principal sum of Fifty Thousand Dollars and
No Cents ($50,000.00) plus eight percent (8%) simple interest.

 

1. Principal and Interest Payment.  The Principal and Interest Payment is due on
June 30, 2020.

 

2. Waiver and Consent.  To the fullest extent permitted by law and except as
otherwise provided herein, the Borrower waives demand, presentment, protest,
notice of dishonor, suit against or joinder of any other person, and all other
requirements necessary to charge or hold the Borrower liable with respect to
this Note.

 

3. Costs, Indemnities and Expenses.  In the event of default as described
herein, the Borrower agrees to pay all reasonable fees and costs incurred by the
Lender in collecting or securing or attempting to collect or secure this Note,
including reasonable attorneys’ fees and expenses, whether or not involving
litigation, collecting upon any judgments and/or appellate or bankruptcy
proceedings.  The Borrower agrees to pay any documentary stamp taxes, intangible
taxes or other taxes which may now or hereafter apply to this Note or any
payment made in respect of this Note, and the Borrower agrees to indemnify and
hold the Lender harmless from and against any liability, costs, attorneys’ fees,
penalties, interest or expenses relating to any such taxes, as and when the same
may be incurred.

 

4. Event of Default.  An “Event of Default” shall be deemed to have occurred
upon the occurrence of any of the following: (i) the Borrower should fail for
any reason or for no reason to make any payment of the principal, interest,
costs, indemnities, or expenses pursuant to this Note within ten (10) days of
the date due as prescribed herein; (ii) any default, whether in whole or in
part, in the due observance or performance of any obligations or other
covenants, terms or provisions to be performed by the Lender under this Note or
any other related agreements hereunder between the Borrower and the Lender of
even date herewith which is not cured by the Borrower by any applicable cure
period therein, or (iii) the Lender shall:  (1) make a general assignment for
the benefit of its creditors; (2) apply for or consent to the appointment of a
receiver, trustee, assignee, custodian, sequestrator, liquidator or similar
official for itself or any of its assets and properties; (3) commence a
voluntary case for relief as a debtor under the United States Bankruptcy Code;
(4) file with or otherwise submit to any governmental authority any petition,
answer or other document seeking:  (A) reorganization, (B) an arrangement with
creditors or (C) to take advantage of any other present or future applicable law
respecting bankruptcy, reorganization, insolvency, readjustment of debts, relief
of debtors, dissolution or liquidation; (5) file or otherwise submit any answer
or other document admitting or failing to contest the material allegations of a
petition or other document filed or otherwise submitted against it in any
proceeding under any such applicable law, or (6) be adjudicated a bankrupt or
insolvent by a court of competent jurisdiction.  Upon an Event of Default (as
defined above), the entire principal balance and accrued interest outstanding
under this Note, and all other obligations of the Borrower under this Note,
shall be immediately due and payable without any action on the part of the
Lender, interest shall accrue on the unpaid principal and fees balance at
twenty-four percent (24%) per year or the highest rate permitted by applicable
law, if lower, and the Lender shall be entitled to seek and institute any and
all remedies available to it.  In the event the value of the stock purchased in
consideration of this note cannot be sold  for at least this face value the note
will be reduced to the amount received from its sale and be considered paid in
full.

 

  1

 

 



 

5. Collateral.  None.

 

6. Cancellation of Note. Upon the repayment by the Borrower of all of its
obligations hereunder to the Lender, including, without limitation, the
principal amount of this Note, plus accrued but unpaid interest, the
indebtedness evidenced hereby shall be deemed canceled and paid in full.  Except
as otherwise required by law or by the provisions of this Note, payments
received by the Lender hereunder shall be applied first against expenses and
indemnities, next against interest accrued on this Note, and next in reduction
of the outstanding principal balance of this Note.

 

7. Severability.  If any provision of this Note is, for any reason, invalid or
unenforceable, the remaining provisions of this Note will nevertheless be valid
and enforceable and will remain in full force and effect.  Any provision of this
Note that is held invalid or unenforceable by a court of competent jurisdiction
will be deemed modified to the extent necessary to make it valid and enforceable
and as so modified will remain in full force and effect.

 

8. Amendment and Waiver.  This Note may be amended, or any provision of this
Note may be waived, provided that any such amendment or waiver will be binding
on a party hereto only if such amendment or waiver is set forth in a writing
executed by the parties hereto.  The waiver by any such party hereto of a breach
of any provision of this Note shall not operate or be construed as a waiver of
any other breach.

 

9. Successors.  Except as otherwise provided herein, this Note shall bind and
inure to the benefit of and be enforceable by the parties hereto and their
permitted successors and assigns.

 

10. Assignment.  This Note shall not be directly or indirectly assignable or
delegable by the Borrower.  The Lender may assign this Note as long as such
assignment complies with the Securities Act of 1933, as amended.

 

11. No Strict Construction.  The language used in this Note will be deemed to be
the language chosen by the parties hereto to express their mutual intent, and no
rule of strict construction will be applied against any party.

 

12. Further Assurances.  Each party hereto will execute all documents and take
such other actions as the other party may reasonably request in order to
consummate the transactions provided for herein and to accomplish the purposes
of this Note.

 



  2

 

 



 

13. Notices, Consents, etc.  Any notices, consents, waivers or other
communications required or permitted to be given under the terms hereof must be
in writing and will be deemed to have been delivered:  (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one (1) trading day after deposit
with a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:

 

If to the Borrower:

WOD Retail Solutions, Inc.

10233 S Parker Rd Ste 300 

Parker, CO 30134

 

 

If to the Lender:

Sau Lau

Coquitlam, British Columbia

Canada



 

or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) trading days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, recipient facsimile number and an image of the first page of such
transmission or (C) provided by a nationally recognized overnight delivery
service, shall be rebuttable evidence of personal service, receipt by facsimile
or receipt from a nationally recognized overnight delivery service in accordance
with clause (i), (ii) or (iii) above, respectively.

 

14. Remedies, Other Obligations, Breaches and Injunctive Relief.  The Lender’s
remedies provided in this Note shall be cumulative and in addition to all other
remedies available to the Lender under this Note, at law or in equity (including
a decree of specific performance and/or other injunctive relief), no remedy of
the Lender contained herein shall be deemed a waiver of compliance with the
provisions giving rise to such remedy and nothing herein shall limit the
Lender’s right to pursue actual damages for any failure by the Borrower to
comply with the terms of this Note.  No remedy conferred under this Note upon
the Lender is intended to be exclusive of any other remedy available to the
Lender, pursuant to the terms of this Note or otherwise.  No single or partial
exercise by the Lender of any right, power or remedy hereunder shall preclude
any other or further exercise thereof.  The failure of the Lender to exercise
any right or remedy under this Note or otherwise, or delay in exercising such
right or remedy, shall not operate as a waiver thereof.  Every right and remedy
of the Lender under any document executed in connection with this transaction
may be exercised from time to time and as often as may be deemed expedient by
the Lender.  The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Lender and that the remedy at law
for any such breach may be inadequate.  The Borrower therefore agrees that, in
the event of any such breach or threatened breach, the Lender shall be entitled,
in addition to all other available remedies, to an injunction restraining any
breach, and specific performance without the necessity of showing economic loss
and without any bond or other security being required. 

 

15. Governing Law; Jurisdiction. THIS NOTE SHALL BE ENFORCED, GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF FLORIDA APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICT OF LAWS.  THE BORROWER HEREBY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE UNITED STATES FEDERAL COURTS LOCATED IN
PHILADALPHIA, PENNSYLVANIA WITH RESPECT TO ANY DISPUTE ARISING UNDER THIS NOTE,
THE AGREEMENTS ENTERED INTO IN CONNECTION HEREWITH OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY. BOTH PARTIES IRREVOCABLY WAIVE THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH SUIT OR PROCEEDING.  BOTH PARTIES
FURTHER AGREE THAT SERVICE OF PROCESS UPON A PARTY MAILED BY FIRST CLASS MAIL
SHALL BE DEEMED IN EVERY RESPECT EFFECTIVE SERVICE OF PROCESS UPON THE PARTY IN
ANY SUCH SUIT OR PROCEEDING.  NOTHING HEREIN SHALL AFFECT EITHER PARTY’S RIGHT
TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW.  BOTH PARTIES AGREE THAT
A FINAL NON-APPEALABLE JUDGMENT IN ANY SUCH SUIT OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON SUCH JUDGMENT
OR IN ANY OTHER LAWFUL MANNER.  THE PARTY WHICH DOES NOT PREVAIL IN ANY DISPUTE
ARISING UNDER THIS NOTE SHALL BE RESPONSIBLE FOR ALL FEES AND EXPENSES,
INCLUDING ATTORNEYS’ FEES, INCURRED BY THE PREVAILING PARTY IN CONNECTION WITH
SUCH DISPUTE.

 



  3

 

 



 

16. No Inconsistent Agreements.  None of the parties hereto will hereafter enter
into any agreement, which is inconsistent with the rights granted to the parties
in this Note.

 

17. Third Parties.  Nothing herein expressed or implied is intended or shall be
construed to confer upon or give to any person or entity, other than the parties
to this Note and their respective permitted successor and assigns, any rights or
remedies under or by reason of this Note.

 

18. Waiver of Jury Trial.  AS A MATERIAL INDUCEMENT FOR THE LENDER TO LOAN TO
THE BORROWER THE MONIES HEREUNDER, THE BORROWER HEREBY WAIVES ANY RIGHT TO TRIAL
BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS AGREEMENT AND/OR ANY
AND ALL OF THE OTHER DOCUMENTS ASSOCIATED WITH THIS TRANSACTION.

 

19. Entire Agreement.  This Note (including any recitals hereto) set forth the
entire understanding of the parties with respect to the subject matter hereof,
and shall not be modified or affected by any offer, proposal, statement or
representation, oral or written, made by or for any party in connection with the
negotiation of the terms hereof, and may be modified only by instruments signed
by all of the parties hereto.

 

IN WITNESS WHEREOF, this Promissory Note is executed by the undersigned as of
February 10, 2020.

 

Borrower

 

By:

/s/ Brenton Mix

 

 

Brenton Mix, Chief Executive Officer

 

 

WOD Retail Solutions, Inc.

 



 



  4

 

 

